[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court heard evidence concerning the defendant's motion to dismiss.
The court finds the defendant has not shown facts which support his claim of lack of jurisdiction. The defendant had not shown the plaintiff was without legal authority to bring this lawsuit, that arbitration of this dispute was required or that a prior pending suit was pending. He has also failed to show any facts which would support any other claims for dismissal under Section 113 of the Practice Book.1
Accordingly, the motion to dismiss is denied.
/s/ McDonald, J. McDONALD